          Case 2:19-cr-00898-DLR Document 74 Filed 04/17/20 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     KEVIN M. RAPP
 3   Assistant U.S. Attorney
     Arizona State Bar No. 014249
 4   Email: Kevin.Rapp@usdoj.gov
     Two Renaissance Square
 5   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 6   Telephone: 602-514-7500
     Attorneys for Plaintiff
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10
      United States of America,                           CR-19-00898-PHX-DLR (DMR)
11
12                         Plaintiff,
                v.                                       JOINT STATUS MEMORANDUM
13
14    David Allen Harbour,
15
                           Defendant.
16
17   This Court ordered that the parties submit a joint status report one week prior to the second
18
     status conference scheduled for April 27, 2020. (See CR 55). This Court further ordered
19
20   that, unless the parties indicate a reason to hold the status conference, or the Court

21   determines that it is necessary after reviewing the parties report, the status conference will
22
     be vacated. (Id.) The parties agree that the status conference can be vacated.
23
24   I.      Discovery Process
25           Since the last status conference the United States has provided the Defendant
26   additional discovery that was obtained from seized digital devices. The Defense has
27   provided a hard drive and the government has provided a mirrored image of the devices.
28   The parties have recently conferred regarding the status of discovery issues.
       Case 2:19-cr-00898-DLR Document 74 Filed 04/17/20 Page 2 of 3




 1   II.    Jencks Act information
 2          Consistent with the Scheduling Order, if the United States obtains additional Jencks
 3   Act material, it will disclose those materials to Defendants as soon as practicable or at least
 4   thirty days prior to trial. (See CR 36; footnote 1 (“Any statements that have not been
 5   adopted by a testifying witness will be disclosed thirty days prior to the firm trial date.”)
 6   Witness interviews are ongoing and once those statements are adopted they will disclosed
 7   consistent with the United States’ obligation.
 8   II.    Additional Charges
 9          The United States has advised the defense that the Tax Division, U.S. Department
10   of Justice, has approved tax evasion charges against the Defendant. The Government has
11   provided the defense the Special Agent Report that details the underlying evidence in
12   support of those charges.
13   III.   Plea offer
14          The United States has advised the defense that a plea offer including additional
15   charges will be forthcoming within 30-60 days.
16   IV.    Defense Position
17          The Defense is aware of witness interviews that the United States has not disclosed
18   yet because the witnesses have not adopted the statements yet. The Defense recalls the
19   United States mentioning these interviews during the first status conference held on
20   February 3, 2020.      The Defense expects the government to disclose these witness
21   interviews in a timely manner. The Defense is also aware of ongoing investigation by the
22   United States into issues that may or may not be related to the underlying facts of this case.
23   To the extent this ongoing investigation produces any evidence related to the charges Mr.
24   Harbour currently faces, the Defense expects the United States to promptly disclose any
25   such evidence.
26          The Defense provided a hard drive to the United States so that the United States
27   could produce mirror images of Harbour’s devices to the Defense. After obtaining the hard
28   drive with the mirror images from the United States, the Defense realized that it could not


                                                  -2-
       Case 2:19-cr-00898-DLR Document 74 Filed 04/17/20 Page 3 of 3




 1   view the majority of the content on the hard drive because it did not have the requisite
 2   software on its computers. The Defense promptly contacted a third-party vendor who had
 3   the necessary software and could run searches and compile data for the Defense. The
 4   Defense is in the process of securing the third-party vendor’s services. Once the Defense
 5   obtains full access to the data on the hard drive, the review of such data will likely take
 6   several weeks, and possibly a couple of months, due to the extraordinary amount of data
 7   on the hard drive.
 8   V.     Meet And Confer Regarding Discovery
 9          When requested by defense counsel, the United States is willing to meet with
10   defense counsel telephonically or in person to further review discovery and answer any
11   questions about specific discovery relevant to their client.
12          Respectfully submitted this 17th day of April, 2020.
13                                              MICHAEL BAILEY
                                                United States Attorney
14                                              District of Arizona
15
                                                s/ Kevin Rapp
16                                              KEVIN M. RAPP
                                                Assistant U.S. Attorney
17
18
19
20
                                        Certificate of Service:
21          I hereby certify that on this date, I electronically transmitted the attached document
22   to the Clerk’s Office using the CM/ECF system for filing and transmittal of a Notice of
     Electronic Filing to CM/ECF registrants in this case.
23
24
25
26   s/ Norma Hernandez
     U.S. Attorney’s Office
27
28


                                                 -3-
